                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

MARK R. SANDERS

        Plaintiff,

               v.                                    19-CV-02308

DRAKE LOUIS ENTERPRISE LLC
SYMPHONY COUNTRYSIDE LLC                             Judge Blakey
SYMPHONY HMG, LLC
SYMCARE HEALTHCARE LLC
SYMCARE HMG LLC
SYMCARE HOLDINGS LLC
SYMCARE ML LLC

        Defendants.



        RULE 12(b)(1) MOTION TO DISMISS THE AMENDED COMPLAINT
     BY DRAKE LOUIS ENTERPRISES LLC, SYMPHONY HMG LLC, SYMCARE
      HEALTHCARE LLC, SYMCARE HMG LLC, SYMCARE HOLDINGS LLC
                          AND SYMCARE ML LLC


       Defendants Symphony HMG, LLC, Symcare Healthcare LLC, Drake Louis Enterprise

LLC, Symcare HMG LLC, Symcare Holdings LLC, Symcare ML LLC, through their attorney

Katherine Rodosky, respectfully requests that this Honorable Court dismiss all claims against

these defendants for lack of jurisdiction under Rule 12(b)(1). In support these defendants state:

                                  FACTUAL BACKGROUND

       On May 7, 2019 plaintiff filed a complaint for employment discrimination against two

entities: Symphony Countryside LLC and Symphony HMG, LLC (ECF Dkt. #11). Symphony

Countryside LLC filed an answer on June 5, 2019 (ECF Dkt. #16). On June 19, 2019 Symphony

HMG LLC filed a Rule 12(b)(1) Motion to Dismiss for lack of subject matter jurisdiction (ECF

Dkt. #17). The simple two-page motion argued that Symphony HMG should be dismissed

because the allegations did not even mention Symphony HMG, let alone establish a basis for

subject matter jurisdiction. Furthermore, the complaint did not allege or show that plaintiff
exhausted administrative remedies against Symphony HMG. In open court on July 11, 2019

plaintiff requested leave to file an amended complaint. This Court denied the Motion to Dismiss

without prejudice, and allowed plaintiff until August 26, 2019 to file an amended complaint

(ECF Dkt. #23).

       Plaintiff did not take the Motion to Dismiss to heart. On August 19, 2019 plaintiff filed a

Second Amended Complaint that included Symphony Countryside LLC, Symphony HMG, LLC

and five new defendants: Drake Louis Enterprise LLC, Symcare Healthcare LLC, Symcare HMG

LLC, Symcare Holdings LLC, and Symcare ML LLC. See, 8/18/19 Amended Complaint

attached as Exhibit A. The allegations in this complaint are substantively the same as the last

one. This complaint, like the one filed before, is utterly devoid of any factual allegations against

all defendants but for plaintiff’s employer, Symphony of Countryside (which answered the last

complaint). None of the additional entities named in this complaint employed the plaintiff, and

none were named in an EEOC or IDHR charge filed by plaintiff. See, Affidavit of David

Hartman, attached as Exhibit B

       As set forth in the last motion, Symphony HMG, LLC is a holding company with no

employees or operations. It owns just .1% of Symphony Countryside, LLC. See, Affidavit of

David Hartman, attached as Exhibit B. Plaintiff never worked for Symphony HMG, LLC and he

did not file an EEOC charge against Symphony HMG, LLC (Ex. B ¶5). Drake Louis Enterprises,

LLC is the Manager of Symphony HMG, LLC. Drake Louis Enterprises has no interest in

Symphony of Countryside. It did not employ plaintiff Mark Sanders, and was not served with an

EEOC or IDHR charge filed by plaintiff. Ex. B, ¶3.

       The newly added defendants are Symcare Helathcare LLC, Symcare HMG LLC,

Symcare Holdings LLC and Symcare ML LLC. (“Symcare entities”) None of these entities have
                                       [2]
any interest or relation to Symphony Countryside (plaintiff’s actual employer). Ex. B, ¶¶6-10.

Furthermore, the Symcare entities have no employees; they never employed plaintiff; and none

were served or named in an EEOC or IDHR charge filed by plaintiff. Ex. B, ¶¶ 7-10.

                                            ARGUMENT


        Federal Rule of Civil Procedure 12(b)(1) allows a party to raise as a defense a federal

court’s lack of subject matter jurisdiction over a plaintiff’s claims. When a defendant makes this

challenge, the plaintiff bears the burden of establishing jurisdiction. The Court must “accept as

true all well-pleaded factual allegations and draw all reasonable inferences in favor of the

plaintiff.” St. John's United Church of Christ v. City of Chicago, 502 F.3d 616, 625 (7th

Cir.2007) (citation omitted). Yet, if necessary, the Court may also look beyond the jurisdictional

allegations to evidence outside of the pleadings including affidavits, to determine whether

federal subject matter jurisdiction exists. Id.


        All claims against Symphony HMG, LLC, Drake Louis Enterprises, and the Symcare

entities should be dismissed for lack of jurisdiction. The complaint does not allege any facts

whatsoever against or about these defendants. They are named in the caption only. (Ex. A). Thus,

on its face the complaint does not establish a basis for subject matter jurisdiction and should

therefore be dismissed. See, Chicago Regional Council v. Carpenters v. Pepper Construction

Co., 32 F.Supp. 3d 918, 923 (N.D. Ill. 2014)(finding dismissal appropriate under Rule 12(b)(1)

where plaintiff’s complaint lacked any allegations that an employment relationship existed

between the parties).




                                                  [3]
       Furthermore, the court lacks subject matter jurisdiction over claims against Symphony

HMG, LLC; Drake Louis Enterprises LLC; and the Symcare entities because plaintiff failed to

exhaust administrative remedies against these defendants. There is no question that plaintiff did

not name these defendants in the EEOC charge that is the basis for this suit, nor does he allege he

exhausted administrative remedies against any of these defendants. (Ex. A). A court may grant a

motion to dismiss for failure to exhaust administrative remedies if the complaint itself establishes

it. See Collins v. Village of Palatine, Illinois, 875 F.3d 839, 842 (7th Cir. 2017).

       A copy of the plaintiff’s amended complaint is attached as Exhibit A. In his complaint,

plaintiff alleges that the defendant in this action is Symphony of Orchard Valley which is a d/b/a

for Symphony Countryside, LLC (Ex. A, ¶3). Furthermore, the underlying EEOC charge was

filed against Symphony of Orchard Valley (Ex. A); and plaintiff’s narrative statement in support

of the complaint states he was employed by Symphony of Orchard Valley (“I was hired as a

floor nurse at Symphony of Orchard Valley”) (Ex. A, ¶13).

       In sum, the amended complaint is utterly devoid of any factual allegations against

Symphony HMG, LLC; Drake Louis Enterprises LLC; and the Symcare entities. Plaintiff never

worked for any of these defendants and he did not file EEOC charges against them. (Ex. B). As

such, the complaint filed against these defendants should be dismissed in its entirety, with

prejudice. The case should then proceed against the only proper defendant, plaintiff’s former

employer Symphony Countryside LLC.

       WHEREFORE for all of the foregoing reasons defendants Drake Louis Enterprise LLC,

Symphony HMG LLC, Symcare Healthcare LLC, Symcare HMG LLC, Symcare Holdings LLC,

and Symcare ML LLC respectfully request that all claims against them be dismissed with


                                                 [4]
prejudice for lack of subject matter jurisdiction, and that these defendants be permanently

dismissed as defendants in this action.




                                                     Respectfully submitted:
                                                     SCHUELER, DALLAVO & CASIERI


                                                     /s/ Katherine A. Rodosky
                                                     ___________________________
                                                     An Attorney for Defendants



Katherine A. Rodosky
Schueler, Dallavo & Casieri
233 South Wacker Drive
Suite 5230
Chicago, Illinois 60606
(312) 831-1090
krodosky@sdc-atty.com




                                               [5]
                                 CERTIFICATE OF SERVICE
Katherine Rodosky, an attorney in this cause, certifies that a copy of the foregoing RULE
12(b)(1) MOTION TO DISMISS THE AMENDED COMPLAINT BY DRAKE LOUIS
ENTERPRISES LLC, SYMPHONY HMG LLC, SYMCARE HEALTHCARE LLC,
SYMCARE HMG LLC, SYMCARE HOLDINGS LLC AND SYMCARE ML LLC was served
upon the pro se plaintiff by electronic court filing and regular and electronic mail to the address
listed below on this September 10, 2019.
Mark R Sanders
307 S. West Ave.
Apt. B
Elmhurst, IL 60126
630 201-2517
Email: andramida333@yahoo.com
PRO SE



                                                      /s/ Katherine Rodosky
                                                      ___________________________




                                               [6]
